ACCEPTED
                                                                                                 05-18-00431-CR
                                                                                       FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
            FAITH JOHNSON                                                                      5/21/2018 9:55 AM
                                                                                                      LISA MATZ
            DALLAS COUNTY                                                                                 CLERK
            DISTRICT ATTORNEY


                                                     May 21, 2018              FILED IN
                                                                        5th COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                        5/21/2018 9:55:43 AM
      Lisa Matz, Clerk
                                                                              LISA MATZ
      Fifth District Court of Appeals                                           Clerk
      600 Commerce Street, Suite 200
      Dallas, Texas 75202


      Re:   Notice of the lead attorney representing the State of Texas in:
            Scott v. State, No. 05-18-00431-CR
            Trial court cause number: F14-40662-I


      Dear Ms. Matz:

            Please be advised that I have been assigned to represent the State of Texas in
      the above-referenced appeal. Please replace my name, Nina L. Scherach, as lead
      counsel for the State litigating this matter. Your consideration is greatly appreciated.


                                                     Respectfully submitted,

                                                     /s/Nina L. Scherach_____________
                                                     NINA L. SCHERACH
                                                     Assistant District Attorney
                                                     State Bar No. 24100660
                                                     Dallas County, Texas
                                                     (P) 214.653.3625| (F) 214.653.3643
                                                     Nina.Scherach@dallascounty.org

      cc:   Robert T. Baskett
            Attorney for Appellant
            Law Office of Robert T. Baskett
            12001 N. Central Expressway, Ste. 650
            Dallas, TX 75243
            Via electronic service at: rtblaw@swbell.net




133 N. Riverfront Blvd., LB 19, Dallas, Texas 75207-4399                       [214] 653-3600